DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment was received on 8/11/22.. Claims  1, 4, 8, 10-16 are amended. Claims 2, 3, 5-7 are cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Allowable Subject Matter
Claims 1, 4, 8-19 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please reinstate withdrawn claims 17-19

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to an anion membrane comprising an anion exchange polymer comprising- aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group. A first laver of anion exchange polymer having a first backbone, a first molecular weight and a first functional group, a second layer of anion exchange polymer having a second backbone, a second molecular weight and a second functional group; and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group. A first microporous support scaffold and a second microporous support scaffold and wherein the first laver of anion exchange polymer is configured at least partially in the first microporous support scaffold, and wherein the second laver of anion exchange polymer is configured in the second microporous support scaffold disclosed in claim 1.
	The instant claims are also to an anion exchange membrane comprising an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group. A first layer of the anion exchange polymer having a first backbone, a first molecular weight and a first functional group, a second layer of anion exchange polymer and having a second backbone, a second molecular weight and a second functional group; wherein at least one of the second backbone, second molecular weight and second functional group are different than said first backbone, the first molecular weight and said first functional group. The  first layer of anion exchange polymer has trimethylammonium or piperidinium function groups; and wherein the second layer of anion exchange polymer has pyrrolidinium or piperidinium functional groups disclosed in claim 11.
	The closest prior art Robust Hydroxide Ion Conducting Poly(biphenyl alkylenes)s for Alkaline Fuel Cell Membranes to Lee et al. reference discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group (Fig. 3a). The Lee et al reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 (Abstract).  A first layer of anion exchange polymer having a first backbone, first molecular weight and first functional group (Fig. 3 structure denoted by x subscript or backbone) and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group (Fig. 3, structure denoted by subscript y or side chain, respectively) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group.
However, the Lee et al. reference does not disclose nearly disclose or provide motivation to modify the anion exchange membrane comprising a first microporous support scaffold and a second microporous support scaffold wherein the first layer of anion exchange polymer is configured at least partially in the first microporous support scaffold, and wherein the second layer of anion exchange polymer is configured in the second microporous support scaffold. In addition, the Lee et al. reference does not disclose nearly disclose or provide motivation to modify the anion exchange membrane has trimethylammonium or piperidinium function groups; and wherein the second layer of anion exchange polymer has pyrrolidinium or piperidinium functional groups.
The prior art US Publication 2012/0118816 to Gjoka et al. discloses Teflon are microporous PTFE membrane. However, the Gjoka et al. does not disclose nearly disclose or provide motivation to modify the anion exchange membrane comprising a first microporous support scaffold and a second microporous support scaffold wherein the first layer of anion exchange polymer is configured at least partially in the first microporous support scaffold, and wherein the second layer of anion exchange polymer is configured in the second microporous support scaffold. In addition, the Gjoka et al. reference does not disclose nearly disclose or provide motivation to modify the anion exchange membrane has trimethylammonium or piperidinium function groups; and wherein the second layer of anion exchange polymer has pyrrolidinium or piperidinium functional groups.
The prior art Molecular Engineering of Hydroxide Conducting Polymers for Anion Exchange Membranes in Electrochemical Energy Conversion Technology to Noh et al. discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group (TPN1, FLN-m). The Noh et al reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 (Fig.1). The Noh et al. reference also discloses a first layer of anion exchange polymer as described in claim 1 and having a first backbone, first molecular weight and first functional group (Abstract Figure, component denoted by subscript m or FLN-m denoted by subscript m) and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group (Abstract Figure, component denoted by subscript n or FLN-m denoted by subscript n) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group (the different layers can be seen in Fig. 1).  
However, the Noh et al. does not disclose nearly disclose or provide motivation to modify the anion exchange membrane comprising a first microporous support scaffold and a second microporous support scaffold wherein the first layer of anion exchange polymer is configured at least partially in the first microporous support scaffold, and wherein the second layer of anion exchange polymer is configured in the second microporous support scaffold. In addition, the Noh et al. reference does not disclose nearly disclose or provide motivation to modify the anion exchange membrane has trimethylammonium or piperidinium function groups; and wherein the second layer of anion exchange polymer has pyrrolidinium or piperidinium functional groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725